PER CURIAM.
The verbal charter of the tugboat Mattie M. was a lease, not a demise, and thereunder the owners were responsible for the management and navigation of the tug, The evidence does not satisfactorily show that the master protested against the towing of the bayou barge around and to the head of the crevasse; but, even if he did so protest, when he undertook the said towing he was required to use ordinary skill in handling the barge, and this the master did not do, because, among other things unskillfully done, he tied to and attempted to tow the said barge stern foremost up the river, when that part of the barge was well loaded down, and the bow was not loaded, and had plenty of freeboard. No case was made in the pleadings or evidence entitling the appellant to relief under the Harter act (Act Feb. 13,1893, c. 105, 27 Stat. 445 [U. S. Comp. St. 1901, p. 2946]). The decree of the Circuit Court was correct, and the same is affirmed.